El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
En 5 de septiembre de 1922 la Corte de Distrito ele Maya-güez dictó resolución declarando justificado el pleno dominio de cierta finca rústica a favor del recurrente Fernando Her-mida ; y presentada al registro dicha resolución el registrador denegó su inscripción mediante la siguiente nota, que dice -.
“Denegada la inscripción del documento que precede por no cons-tar de la ameritada resolución acreditando el dominio dé la finca des-crita, que hayan sido citados de acuerdo con el artículo 395 de la Ley Hipotecaria, todos los anteriores dueños mencionados en dicha resolución, con excepción de José Vélez, a saber: Josefina Bracero, Eita López Silva, Miguel López y Clara López Bracero de quienes trae causa el promovente y de cuya posesión se aprovecha éste para unirla a la suya con el fin de acreditar dicho dominio, * '* ” '
*194En vista de la anterior negativa, el reenrrente lia estable-cido el presente recurso, en el qne solicita la revocación de le nota del registrador.
En la resolución de la corte inferior se hace constar qne el reenrrente adquirió la finca objeto del recurso, por compra a José Yélez, y éste a su vez la obtuvo de las diferentes personas que se mencionan en la nota recurrida, y también por título de compra.
El artículo 395 de la Ley Hipotecaria, que señala el procedi-miento que fia de seguirse en la tramitación de los expedientes de dominio, dice en el inciso 2o. que el juez “citará a aquel de quien procedan los bienes o a su causababiente, ” y en el mismo inciso se añade, “y convocará a las personas ignoradas a quienes pueda perjudicar la inscripción solicitada por medio de edictos * '* *
Las reglas que establecen la disposición citada parecen cla-ras en sus términos y su interpretación más natural es que la persona que debe ser citada es aquella inmediata de quien el recurrente adquirió el inmueble y no de los remotos an-teriores dueños. Esto babía de entenderse fácilmente, por-que una regla que dispusiera en general la citación de los an-teriores dueños babía de tener su límite, pues de otro modo tendríamos que seguir sucesivamente las citaciones basta lle-gar' a los primitivos dueños, lo que nos conduciría al absurdo. Hoy en el vigente reglamento que rige en España, la regla que impone la citación de los anteriores dneños está limitada, y prescribe que solamente deben ser citadas las personas que hu-bieren poseído los bienes cuyo dominio se pretende inscribir durante los diez últimos años, ya que conste este dato por ma-nifestación del interesado, o por la certificación del registro. Pero tal prescripción no existe en nuestro actual reglamento para la aplicación de la Ley Hipotecaria, y por tanto tenemos que interpretar la ley tal como resulta de sus palabras, y dejar al poder legislativo que enmiende la ley en ese sentido si lo ere-*195yere conveniente a la mayor seguridad y garantía de tales procedimientos.
En la imposibilidad de qne la citación de los anteriores dueños se pudiera llevar basta sus últipios límites, la ley dis-pone que se convoque a las personas ignoradas a quienes pueda perjudicar la inscripción por medio de edictos, a fin de que comparezcan si quisieran alegar su derecho, siendo esa la ra-zón de este precepto.
De la resolución de la corte resulta citado José Vélez, que es la persona anterior inmediata de quien procede la finca, y por edictos las personas ignoradas a quienes pueda perjudicar la inscripción solicitada, por lo que habiendo quedado debida-mente cumplido el requisito de la citación que determina el artículo 395 citado, la nota debe ser revocada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.